     Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 1 of 15 PageID #: 22



                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI

ROBERT LANCASTER,                                          )
                                                           )
                                                           )
         Plaintiff,                                        )
                                                           )
v.                                                         )       No. ______________
                                                           )
CATERPILLAR, INC.,                                         )
                                                           )
                                                           )
              Defendant.                                   )

                                               COMPLAINT


         COMES NOW Plaintiff ROBERT LANCASTER by and through attorneys Simmons

Hanly Conroy, LLC and for this cause of action against Defendant CATERPILLAR, LLC states

as follows:


                                        STATEMENT OF FACTS

         1.        Plaintiff Robert Lancaster (hereinafter referred to as “Lancaster”) is an individual,

                   who at all times relevant hereto, resided in Wildwood, Missouri.

         2.        Defendant Caterpillar, Inc. (hereinafter “Caterpillar”) is a Delaware corporation,

                   that has its principal place of business in the State of Illinois.

         3.        On October 2, 2018, Plaintiff Lancaster was employed by Ameren Corporation

                   (hereinafter “Ameren”) at the Labadie, Missouri facility.

         4.        Plaintiff Lancaster worked with and on the communication equipment of various

                   Ameren vehicles at all times relevant hereto, including on October 2, 2018.




Page 1 of 15
  Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 2 of 15 PageID #: 23



       5.      Defendant Caterpillar designed, manufactured, marketed, sold and/or distributed

               various pieces of equipment to Ameren for use, among other locations, the Labadie

               facility.

       6.      Defendant Caterpillar designed, manufactured, markets, sold and/or distributed a

               large wheeled vehicle known as an 854K Dozer (hereinafter “the dozer”).

       7.      Defendant Caterpillar designed, manufactured, marketed, sold and/or distributed

               the dozer to Ameren for use at the Labadie facility.

       8.      Plaintiff sustained personal injuries when he fell from the dozer designed,

               manufactured, marketed, sold and/or distributed by Defendant Caterpillar.

       9.      Defendant Caterpillar designed, manufactured, marketed, sold and/or distributed

               the dozer with an emergency egress door that was not marked to differentiate it

               from the fixed safety rail.

       10.     Defendant Caterpillar designed, manufactured, marketed, sold and/or distributed

               the dozer with an emergency egress door that did not properly secure or remain

               closed.

       11.     Defendant Caterpillar had and has liabilities for the dozer.

       12.     Plaintiff Lancaster fell from the top walkway of the dozer through the emergency

               egress door to the ground below when the unmarked door opened unexpectedly.

       13.     Plaintiff Lancaster fell from the top walkway of the dozer through the emergency

               egress door to the ground below when the unmarked door failed to properly close

               and/or secure.




Page 2 of 15
  Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 3 of 15 PageID #: 24



       14.     As a direct and proximate result of this failure to properly mark an emergency

               egress door to distinguish it from the fixed safety rail, Plaintiff Lancaster fell and

               was severely injured.

       15.     As a direct and proximate result of this emergency door’s inability to be properly

               closed and/or secured, Plaintiff Lancaster fell and was severely injured.

       16.     Plaintiff Lancaster’s fall and injury was foreseeable and could or should have been

               anticipated by Defendant Caterpillar.

       17.     Defendant knew or should have known that its failure to mark the emergency egress

               so as to distinguish it from an immovable and fixed safety rail posed an

               unreasonable risk of harm to any person working on the dozer, including Plaintiff

               Lancaster.

       18.     Defendant Caterpillar knew or should have known that its failure to design,

               manufacture, and /or distribute the dozer with a safety egress door that properly

               closed and/or secured posed an unreasonable risk of harm to any person working

               on the dozer, including Plaintiff Lancaster

       19.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

               because complete diversity of citizenship exists between the parties and the amount

               in controversy is greater than $75,000.

       20.     Defendant Caterpillar purposely established minimum contacts with Missouri such

               that it should reasonably anticipate being subjected to the jurisdiction and/or be

               “hauled into court” in Missouri. Defendant Caterpillar’s contacts with Missouri

               directly relate to the challenged conduct.




Page 3 of 15
  Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 4 of 15 PageID #: 25



       21.     Defendant Caterpillar has purposefully directed its activities at Missouri and

               purposefully availed itself of the privilege of conducting business Missouri and

               Plaintiff Lancaster’s injuries arise from Defendant Caterpillar’s Missouri-related

               activities.

       22.     Venue is proper in the Eastern District of Missouri, because it is the judicial district

               in which a substantial part of the events or omissions giving rise to the claim

               occurred. 28 U.S.C. § 1391(b)(2).



                                                         COUNT I

                                                     NEGLIGENCE



       23.     Plaintiff repeats, realleges. and adopts by reference thereto paragraphs 1 through

               22, inclusive, as and for paragraphs 1 through 22 of Count I.

       24.     Defendant Caterpillar had a duty to design, manufacture, market, sell and/or

               distribute equipment, including but not limited to the dozer that were safe for their

               intended use.

       25.     Defendant Caterpillar had a duty to design, manufacture, market, sell and/or

               distribute the dozer with points of egress that were clearly marked and/or were

               distinguishable from fixed and/or immovable safety rails so as to prevent falls

               from the dozer.

       26.     Defendant Caterpillar had a duty to design, manufacture, market, sell and/or

               distribute the dozer with appropriate safety rails and points of egress to prevent

               falls from the dozer.



Page 4 of 15
  Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 5 of 15 PageID #: 26



       27.     Defendant Caterpillar had a duty to design, manufacture, market, sell and/or

               distribute the dozer with egress doors that properly closed and/or secured shut to

               prevent falls from the dozer.

       28.     Defendant Caterpillar breeched that duty when it to designed, manufactured,

               marketed, sold and/or distributed the dozer with unsafe railings, points of egress

               and/or egress doors, thereby making the dozer unsafe for its intended use so as to

               cause Plaintiff Lancaster’s fall from the dozer and injury.

       29.     Defendant breeched that duty when it designed, manufactured, marketed, sold

               and/or distributed the dozer with points of egress that were not clearly marked,

               were painted the same color as fixed and/or immovable safety rails and/or were

               indistinguishable from fixed and/or immovable safety rails so as to cause Plaintiff

               Lancaster’s fall from the dozer and injury.

       30.     Defendant Caterpillar breeched that duty when it designed, manufactured,

               marketed, sold and/or distributed the dozer with egress doors that did not properly

               latch closed and/or failed to secured shut so as to cause Plaintiff Lancaster’s fall

               and injury.

       31.     Defendant committed acts of omission and commission, which collectively and

               severally constituted negligence, and that negligence proximately caused Plaintiff

               Lancaster’s injuries.

       32.     Defendant Caterpillar’s acts or omissions constituting negligence include, but are

               not limited to:

               a.     Failed to properly design safety rails on the dozer;

               b.     Failed to properly manufacture safety rails on the dozer;



Page 5 of 15
  Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 6 of 15 PageID #: 27



               c.     Failed to properly mark the safety rails on the dozer;

               d.     Failed to distinguish the egress doors from the fixed and/or immovable

                      safety rail;

               e.     Failed to properly design the egress doors on the dozer;

               f.     Failed to properly manufacture the egress doors on the dozer;

               g.     Failed to properly mark the egress doors on the dozer;

               h.     Failed to properly design the safety latch on the egress door;

               i.     Failed to properly design the lock on the egress door on the dozer;

               j.     Failed to properly manufacture or install the safety latch on the dozer;

               k.     Failed to properly manufacture or install the lock on the egress door on the

                      dozer; and/or

               l.     Failed to make the walkway on the dozer safe for its ordinary and intended

                      use.

       33.     As a direct and proximate result of one or more of the foregoing negligent acts

               and/or omissions by Defendant Caterpillar, Plaintiff Lancaster fell from the dozer

               and sustained injury to his body.

       34.     As a direct and proximate result of one or more of Defendant Caterpillar’s

               foregoing negligent acts and/or omissions, Plaintiff Lancaster sustained severe

               and permanently disabling and disfiguring injuries, more specifically:

               a.     Sustained fractures to his right ankle;

               b.     Sustained fractures to his left ankle,

               c.     Sustained bruising to his right ankle;

               d.     Sustained bruising to his left ankle;



Page 6 of 15
  Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 7 of 15 PageID #: 28



               e.     Sustained injuries and strains to the muscles, tendons and/or ligaments of

                      his right ankle;

               f.     Sustained injuries and strains to the muscles, tendons, and/or ligaments of

                      his left ankle;

               g.     Sustained injuries and strains to the muscles, tendons and/or ligaments of

                      his back;

               h.     Was required to undergo surgery on his ankle;

               i.     Was required to have surgery and the placement of medical devices placed

                      in and/or on his bones;

               j.     Is unable to walk long distances;

               k.     Is unable to walk distances without pain;

               l.     Is unable to walk without a limp or altered gait; and/or

               m.     Has scarring to his body.


       35.     Plaintiff Lancaster as a result of the incident seeks compensation for the following

               damages:

               a.     The amount of reasonable medical expenses necessarily incurred in the

                      past, and those that will reasonably be incurred in the future;

               b.     Past and future physical pain and suffering of Plaintiff;

               c.     Past and future physical disfigurement suffered by Plaintiff;

               d.     Past and future physical impairment suffered by Plaintiff;

               e.     Past and future mental anguish of Plaintiff;

               f.     Exemplary damages and Punitive damages;

               g.     Cost of suit; and,


Page 7 of 15
  Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 8 of 15 PageID #: 29



               h.     Any and all other damages in which Plaintiff may be justly entitled.


       36.     For the foregoing reasons, Plaintiff Robert Lancaster prays for judgment against

               Defendant Caterpillar and requests that the Court award money damages as listed

               above, in such amounts that the jury may deem appropriate and are allowable by

               law, along with any and all other relief the Court may deem appropriate.



                                                  COUNT II

                                             STRICT LIABILITY

                                        MANUFACTURER DEFECT



       37.     Plaintiff repeats, realleges and adopts by reference thereto paragraphs 1 through

               36, inclusive, as and for paragraphs 1 through 36 of Count II.

       38.     Defendant Caterpillar is in the business of manufacturing and selling various

               equipment including, but not limited to the dozer.

       39.     Defendant Caterpillar manufactured and sold the dozer to Plaintiff Lancaster’s

               employer Ameren.

       40.     When Defendant Caterpillar manufactured the dozer to Plaintiff’s employer it was

               in an unreasonably dangerous condition when put to a reasonably anticipated use.

       41.     When Defendant Caterpillar sold the dozer to Plaintiff’s employer it was in an

               unreasonably dangerous condition when put to a reasonably anticipated and or

               intended use.

       42.     Defendant Caterpillar manufactured and sold the dozer with defective points of

               egress that were not clearly marked and/or were indistinguishable from

Page 8 of 15
  Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 9 of 15 PageID #: 30



               immovable safety rails thereby making it unreasonably dangerous when used in a

               reasonably anticipated manner.

       43.     Defendant Caterpillar manufactured and sold the dozer with defective safety rails

               and points of egress that were inadequate to prevent falls from the dozer thereby

               making it unreasonably dangerous when used in a reasonably anticipated manner.

       44.     Defendant Caterpillar manufactured and sold the dozer with defective egress

               doors that failed to properly latch closed and/or secured shut so as to prevent falls

               from the dozer thereby making it unreasonably dangerous when used in a

               reasonably anticipated manner.

       45.     Defendant Caterpillar manufactured and sold the dozer with defective and unsafe

               railings, points of      egress and/or egress doors thereby making it unreasonably

               dangerous when used in a reasonably anticipated manner and making the dozer

               unsafe for its intended use so as to cause Plaintiff Lancaster’s fall from the dozer

               and injury.

       46.     That at all times on or about October 2, 2018, Plaintiff walked and worked on the

               walkway of the dozer in a manner that would be reasonably anticipated by

               Defendant Caterpillar.

       47.     That at all times on or about October 2, 2018, Plaintiff Lancaster utilized the

               safety rail in a manner that would be reasonably anticipated by Defendant

               Caterpillar.

       48.     Plaintiff Lancaster was injured when he fell through the defective point of egress

               that was not clearly marked, was painted the same color as the fixed and/or




Page 9 of 15
 Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 10 of 15 PageID #: 31



                immovable safety rails and/or was indistinguishable from fixed and/or immovable

                safety rails.

       49.      Plaintiff Lancaster was injured when he fell through the defective egress doors on

                the dozer that did not properly latch closed and/or failed to secure.

       50.      Plaintiff Lancaster was injured when he fell from the dozer that was manufactured

                and sold by Defendant Caterpillar in a defective condition and was unreasonably

                dangerous       when put to a reasonably anticipated use by Plaintiff Lancaster.

       51.      As a direct and proximate result of one or more of the foregoing defectively

                designed parts of the dozer, Plaintiff Lancaster fell from the dozer and sustained

                injury to his body.

       52.      As a direct and proximate result of one or more of Defendant Caterpillar’s

                defective designs, Plaintiff Lancaster sustained severe and permanently disabling

                and disfiguring injuries, more specifically:

                a.      Sustained fractures to his right ankle;

                b.      Sustained fractures to his left ankle,

                c.      Sustained bruising to his right ankle;

                d.      Sustained bruising to his left ankle;

                e.      Sustained injuries and strains to the muscles, tendons and/or ligaments of

                        his right ankle;

                f.      Sustained injuries and strains to the muscles, tendons, and/or ligaments of

                        his left ankle;

                g.      Sustained injuries and strains to the muscles, tendons and/or ligaments of

                        his back;



Page 10 of 15
 Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 11 of 15 PageID #: 32



                h.     Was required to undergo surgery on his ankle;

                i.     Was required to have surgery and the placement of medical devices placed

                       in and/or on his bones;

                j.     Is unable to walk long distances;

                k.     Is unable to walk distances without pain;

                l.     Is unable to walk without a limp or altered gait;

                m.     Has scarring to his body.


       53.      Plaintiff Lancaster as a result of the incident seeks compensation for the following

                damages:

                a.     The amount of reasonable medical expenses necessarily incurred in the

                       past, and those that will reasonably be incurred in the future;

                b.     Past and future physical pain and suffering of Plaintiff;

                c.     Past and future physical disfigurement suffered by Plaintiff;

                d.     Past and future physical impairment suffered by Plaintiff;

                e.     Past and future mental anguish of Plaintiff;

                f.     Exemplary damages and Punitive damages;

                g.     Cost of suit; and,

                h.     Any and all other damages in which Plaintiff may be justly entitled.

                WHEREFORE, for the foregoing reasons, Plaintiff Robert Lancaster prays for

       judgment against Defendant Caterpillar and requests that the Court award money

       damages as listed above, in such amounts that the jury may deem appropriate and are

       allowable by law, along with any and all other relief the Court may deem appropriate.




Page 11 of 15
 Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 12 of 15 PageID #: 33



                                                   COUNT III

                                                STRICT LIABILITY

                                                DEFECTIVE DESIGN



       37.      Plaintiff repeats, realleges and adopts by reference thereto paragraphs 1 through

                36, inclusive, as and for paragraphs 1 through 36 of Count III.

       38.      Defendant Caterpillar is in the business of selling various equipment including,

                but not limited to the dozer.

       39.      Defendant Caterpillar sold the dozer to Plaintiff Lancaster’s employer Ameren.

       40.      When Defendant Caterpillar sold the dozer to Plaintiff’s employer it was in a

                defective condition and unreasonably dangerous with put to use in a reasonably

                and intended use.

       41.      Defendant Caterpillar sold the dozer with defective points of egress that were not

                clearly marked and/or were indistinguishable from immovable safety rails thereby

                making it unreasonably dangerous when used in a reasonably anticipated manner.

       42.      Defendant Caterpillar sold the dozer with defective safety rails and points of

                egress that were inadequate to prevent falls from the dozer thereby making it

                unreasonably dangerous when used in a reasonably anticipated manner.

       43.      Defendant Caterpillar sold the dozer with defective egress doors that failed to

                properly latch closed and/or secured shut so as to prevent falls from the dozer

                thereby making it unreasonably dangerous when used in a reasonably anticipated

                manner.




Page 12 of 15
 Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 13 of 15 PageID #: 34



       44.      Defendant Caterpillar sold the dozer with defective and unsafe railings, points of

                egress and/or egress doors thereby making it unreasonably dangerous when used

                in a reasonably anticipated manner and making the dozer unsafe for its intended

                use so as to cause Plaintiff Lancaster’s fall from the dozer and injury.

       45.      That at all times on or about October 2, 2018, Plaintiff walked and worked on the

                walkway of the dozer in a manner that would be reasonably anticipated by

                Defendant Caterpillar.

       46.      That at all times on or about October 2, 2018, Plaintiff Lancaster utilized the

                safety rail in a manner that would be reasonably anticipated by Defendant

                Caterpillar.

       47.      Plaintiff Lancaster was injured when he fell through the defective point of egress

                that was not clearly marked, was painted the same color as the fixed and/or

                immovable safety rails and/or was indistinguishable from fixed and/or immovable

                safety rails.

       48.      Plaintiff Lancaster was injured when he fell through the defective egress doors on

                the dozer that did not properly latch closed and/or failed to secure.

       49.      Plaintiff Lancaster was injured when he fell from the dozer that was sold by

                Defendant Caterpillar in a defective condition and was unreasonably dangerous

                when put to a reasonably anticipated use by Plaintiff Lancaster.

       50.      As a direct and proximate result of one or more of the foregoing defectively

                designed parts of the dozer, Plaintiff Lancaster fell from the dozer and sustained

                injury to his body.




Page 13 of 15
 Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 14 of 15 PageID #: 35



       51.      As a direct and proximate result of one or more of Defendant Caterpillar’s

                defective designs, Plaintiff Lancaster sustained severe and permanently disabling

                and disfiguring injuries, more specifically:

                n.     Sustained fractures to his right ankle;

                o.     Sustained fractures to his left ankle,

                p.     Sustained bruising to his right ankle;

                q.     Sustained bruising to his left ankle;

                r.     Sustained injuries and strains to the muscles, tendons and/or ligaments of

                       his right ankle;

                s.     Sustained injuries and strains to the muscles, tendons, and/or ligaments of

                       his left ankle;

                t.     Sustained injuries and strains to the muscles, tendons and/or ligaments of

                       his back;

                u.     Was required to undergo surgery on his ankle;

                v.     Was required to have surgery and the placement of medical devices placed

                       in and/or on his bones;

                w.     Is unable to walk long distances;

                x.     Is unable to walk distances without pain;

                y.     Is unable to walk without a limp or altered gait;

                z.     Has scarring to his body.


       52.      Plaintiff Lancaster as a result of the incident seeks compensation for the following

                damages:




Page 14 of 15
 Case: 4:19-cv-02926-RLW Doc. #: 1 Filed: 10/28/19 Page: 15 of 15 PageID #: 36



                a.     The amount of reasonable medical expenses necessarily incurred in the

                       past, and those that will reasonably be incurred in the future;

                b.     Past and future physical pain and suffering of Plaintiff;

                c.     Past and future physical disfigurement suffered by Plaintiff;

                d.     Past and future physical impairment suffered by Plaintiff;

                e.     Past and future mental anguish of Plaintiff;

                f.     Exemplary damages and Punitive damages;

                g.     Cost of suit; and,

                h.     Any and all other damages in which Plaintiff may be justly entitled.

                WHEREFORE, for the foregoing reasons, Plaintiff Robert Lancaster prays for

       judgment against Defendant Caterpillar and requests that the Court award money

       damages as listed above, in such amounts that the jury may deem appropriate and are

       allowable by law, along with any and all other relief the Court may deem appropriate.



                                              Respectfully Submitted,

                                              SIMMONS HANLY CONROY
                                              Attorneys for Plaintiff


                                              /s/ G. Michael Stewart
                                              Ted N. Gianaris, IL#6237156
                                              G. Michael Stewart, IL#6230339; MO#64351;
                                                      CA#304926
                                              One Court Street
                                              Alton, IL 62002
                                              618.259.2222
                                              618.259.2251 (Fax)
                                              tgianaris@simmonsfirm.com
                                              mstewart@simmonsfirm.com



Page 15 of 15
